Citation Nr: 1403174	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975, with subsequent Reserve service, reportedly from 1975 to 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2008, the Veteran testified before a Decision Review Officer (DRO).  In April 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

The claim was remanded for further development in February 2012, December 2012, and May 2013 and has now been returned to the Board.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, there are diagnoses of other respiratory conditions present during the pendency of the appeal, in particular asthma, sinusitis, and rhinitis.  However, service connection for asthma has been granted and service connection for sinusitis and rhinitis was denied in a May 2013 Board decision.  Accordingly, the issue on appeal has been characterized as reflected on the title page.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that, while the Virtual VA e-folder includes VA treatment records which are not included in the paper claims file, these were of record at the time of issuance of the most recent supplemental statement of the case (SSOC) in October 2013.  The Board presumes that the Appeals Management Center (AMC) considered all evidence of record in preparation of the October 2013 SSOC.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed.").  In response to the October 2013 SSOC, the Veteran, via his representative, submitted a 30 Day Waiver, indicating that he had no additional evidence and, if additional evidence was submitted at a later time, he waived Agency of Original Jurisdiction (AOJ) consideration of that evidence.  See 38 C.F.R. § 20.1304 (2013).  The Virtual VA e-folder also includes a February 2013 rating decision continuing a noncompensable rating for hypertension with erectile dysfunction which is not included in the paper claims file.  

The VBMS e-folder includes a September 2013 rating decision continuing a 10 percent rating for asthma which is not included in the paper claims file, but does not include any additional relevant documents.  

The issue of entitlement to service connection for a fatigue disorder was raised during the April 2011 hearing and was referred to the AOJ in February and December 2012.  The record does not reflect that this claim has been adjudicated.  The issue of entitlement to service connection for a fatigue disorder has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not currently have bronchitis.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bronchitis are not met or approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided with the relevant notice and information in a June 2007 letter.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's available service records and VA and private treatment records have been obtained and associated with the claims file/e-folder.  

The Veteran has asserted that his complete service treatment records from both his active duty and Reserve service are not of record.  He stated in August 2007 that he believed his records were lost in the 1973 fire at the National Personnel Records Center (NPRC).  As he served on active duty until May 1975, however, his records would not have arrived at the NPRC until after that fire.  

The NPRC provided the Veteran's service treatment records in May 2002 in response to an April 2002 request.  These records include the Veteran's May 1975 separation examination report and some records from his subsequent Reserve service.  In February 2012, the NPRC provided the Veteran's service personnel file and copies of physical examinations printed from microfiche.  In August 2012, the AMC asked the Veteran to provide an address for "FITPAC 0194" so that any available records from his Reserve service could be obtained.  The Veteran did not respond to this request.  The AMC also requested his service records from the Naval Reserve Personnel Center in San Diego and the U.S. Naval and Reserve and Marine Corps Reserve Center in Houston; however, both requests were returned by the Postal Service.  

A September 2012 Report of Contact reflects that the Navy Personnel Command advised the AMC that records dated before 1994-1995 would be at the NPRC.  It was noted that the NPRC had provided all available personnel and medical records.  The AOJ has made adequate efforts to obtain the Veteran's service records.  Regardless, even if there are outstanding service records which have not been associated with the claims file, they would not substantiate the claim on appeal, as the denial is based on the absence of a current disability.  Therefore, no further attempts to obtain these service treatment records are necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The claim was remanded in February 2012 to attempt to obtain additional service treatment records, service personnel records, and identified private treatment records and to afford the Veteran a VA examination to evaluate his claimed bronchitis.  The AMC's efforts to obtain additional service records are outlined above.  In February 2012, the AMC asked the Veteran to provide releases to allow VA to obtain treatment records from his private physicians.  In response, the Veteran submitted releases regarding records from Balboa Naval Hospital, dated from 1973 to 1975, and from MacGregor Clinics, dated from 1976 to 1981.  The Veteran stated that the records from Balboa Naval Hospital had been archived and then destroyed and that the MacGregor Clinics had closed in May 2002.  The AOJ did not request treatment records from Balboa Naval Hospital or MacGregor Clinics; however, as these records could not demonstrate the presence of a current disability during the pendency of the claim, remand to attempt to obtain any available records from these facilities would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Veteran provided releases for several private physicians.  The records from these physicians were requested in March 2012 and have been associated with the claims file.  

The Veteran was afforded a VA examination in March 2012.  The examiner noted that no claims file was available to provide the requested opinion.  In an April 2012 addendum, the examiner opined that, since there was nothing in the service treatment records about bronchitis, sinusitis, or any other respiratory complaints, these conditions were less likely than not related to or aggravated by military service. 

In December 2012, the claim was remanded to obtain a new medical opinion, as the examiner's sole reliance on the absence of evidence in the service treatment records, with no consideration of the Veteran's lay assertions, rendered the opinion inadequate.  In a February 2013 addendum, the examiner again opined that the Veteran's asthma/bronchitis was less likely as not related to or caused by his service.  He cited as the rationale for his opinion that there was nothing in the service treatment records to link asthma/bronchitis to service.  In May 2013, the Board noted that this opinion was also inadequate, and remanded the claim to obtain a new opinion.  

In a June 2013 addendum, the March 2012 VA examiner again stated that he could not find anything in the service treatment records about bronchitis, therefore, it was less likely as not related to service.  The AMC noted in a June 2013 deferred rating decision that the most recent opinion also did not comply with the remand directives, and requested a new opinion.  The Veteran underwent a new VA examination in August 2013.  The examining physician was asked to indicate by marked box whether the Veteran now had or had ever been diagnosed with a respiratory condition, and was instructed to "check all that apply"; however, she did not mark the box indicating that he had been diagnosed with chronic bronchitis.  Rather, she indicated only that he had been diagnosed with asthma.  

The August 2013 VA examination report does not specifically discuss the Veteran's claimed bronchitis; however, as the examiner, who reviewed the claims file, found that the Veteran did not have a diagnosis of bronchitis during the pendency of the appeal, further discussion was not necessary.  See Monzingo v Shinseki, 26 Vet. App. 97, 106-107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

The August 2013 VA examination report is responsive to the May 2013 remand directives and is adequate to evaluate the claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The August 2013 VA examiner ordered a pulmonary function test (PFT) and, in a September 2013 addendum, reported the results of that testing and stated that there was no change in her opinion.  The actual September 2013 PFT is not of record; however, the VA examiner, who previously determined that the Veteran did not have a respiratory disability other than asthma, stated that the results of this testing did not change her opinion.  Accordingly, as the report of the test would not demonstrate current bronchitis, remand to obtain the report is unnecessary.  See Soyini, 1 Vet. App. at 546.  

The Virtual VA e-folder includes a February 2013 rating decision continuing a noncompensable rating for hypertension with erectile dysfunction.  The evidence considered in that rating decision is listed as including a VA Form 21-4138, Statement in Support of Claim, received in April 2011 and a statement from Dr. A.S., received in May 2011.  The Veteran's April 2011 VA Form 21-4138 is of record in the paper claims file, along with an October 2008 statement from Dr. A.S.  It is not clear whether the October 2008 statement from Dr. A.S. is the same as that referenced in the February 2013 rating decision; however, the RO indicated that this statement discussed the symptoms of the Veteran's medical condition (so, his hypertension with erectile dysfunction).  There is no indication that this statement would provide evidence of a current diagnosis of bronchitis, the matter on which this case turns.  

Moreover, in March 2012, the AMC asked Dr. A.S. to provide all treatment records, hospital summaries, findings, and/or diagnoses.  The physician subsequently provided records dated from February 2007 to February 2012.  Treatment records dated from February 1990 to February 2007 had previously been associated with the claims file.  Therefore, it appears that all pertinent available treatment records from this physician are of record.  Remand to obtain any additional records from Dr. A.S. is, thus, also unnecessary.  See Soyini, 1 Vet. App. at 546.  

The VBMS e-folder includes a September 2013 rating decision continuing a 10 percent rating for asthma.  The evidence considered in that rating decision is listed as including a February 2013 claim for an increased rating for asthma and the August 2013 VA examination report, with September 2013 addendum.  The VA examination report and addendum are of record in the paper claims file.  While the February 2013 claim is not of record in either the paper claims file or either e-folder, this claim clearly pertains to the matter of entitlement to an increased rating for asthma, and there is no indication that it is relevant to the matter of whether the Veteran has had bronchitis during the pendency of this appeal.  Therefore, remand to obtain a copy of the February 2013 claim is not warranted.  See Soyini, 1 Vet. App. at 546.  

During the October 2008 hearing, the DRO did not specifically discuss the criteria necessary to establish service connection for bronchitis; however, she did ask questions pertinent to whether the Veteran had bronchitis during service and whether he had post-service bronchitis related to service.  The DRO also asked questions seeking to identify relevant evidence that was not associated with the claims file.  

During the April 2011 hearing, the undersigned explained the three basic components of a claim for service connection and asked questions pertinent to the relationship between the Veteran's claimed bronchitis and service.  The undersigned also asked questions seeking to identify relevant evidence that was not associated with the claims file.  The Veteran's testimony during his hearings addressed whether he had bronchitis related to service; thus, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the October 2008 or April 2011 hearing.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in either hearing under section 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 497-98 (2010). 

Significantly, in Bryant, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the development of the Veteran's claim discussed above, the Board finds no deficiency in the DRO or Board hearing or in development of the claim.  See Bryant, 23 Vet. App. at 498-99. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim for service connection for bronchitis must be denied because the first essential criterion for a grant of service connection, evidence of a current disability, has not been met.

An April 1999 private treatment record reflects that the Veteran complained of bronchitis.  Private treatment records dated in May 2005 and June 2006 include impressions of bronchitis.  However, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The Veteran filed his claim for service connection for bronchitis in June 2007.  Therefore, the diagnoses of bronchitis prior to the filing of the current claim, would not satisfy the requirement of a current disability, nor are these diagnoses so proximate to the filing of the June 2007 claim that they may constitute evidence of a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The only mention of bronchitis in the VA and private treatment records dated proximate to the filing of the June 2007 claim through the present is a February 2011 record from Dr. A.S. which notes "T.C. Sinusitis Bronchitis" likely meaning that the physician spoke to the Veteran over the telephone and rendered a diagnosis of bronchitis.  Dr. A.S. did not provide an explanation for his diagnosis.  

On VA respiratory examination in March 2012, the examiner was asked to indicate by marked box whether the Veteran had, or had ever been diagnosed with a respiratory condition.  He marked both asthma and chronic bronchitis.  The date of each diagnosis was reported to be "? AGE 10."  The claims file was not available to the examiner at the time of the March 2012 examination, but the Veteran reported that he saw private physicians at age 10 for asthma and bronchitis.  He stated that, during service, he had bouts of asthma/bronchitis and was given inhalers.  Later in the examination report, the examiner was asked to indicate by marked box whether the Veteran had any of several pulmonary conditions.  He indicated that the Veteran had asthma but did not mark that he had any other pulmonary conditions, nor did he complete the section provided to list other pulmonary conditions.  The examiner indicated that the Veteran did not have multiple respiratory conditions.  Chest X-ray was normal.  

To the extent that the March 2012 VA examination report notes a diagnosis of bronchitis, this was a reference to a diagnosis made when the Veteran was around 10 years old.  Review of the examination report reflects that the examiner was merely transcribing history provided by the Veteran in reporting this diagnosis.  See Leshore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  In any event, bronchitis diagnosed prior to service cannot satisfy the requirement of a current disability.  The March 2012 VA examination report does not include a diagnosis of current bronchitis; rather, the examiner found that the Veteran had asthma but did not have multiple respiratory conditions.  He noted that there was no active chest process.  Thus, bronchitis during the pendency of the claim is not demonstrated by this examination report.  
 
In August 2013, a VA examiner reviewed the claims file and the Computerized Patient Record System (CPRS) and completed a Respiratory Conditions Disability Benefits Questionnaire (DBQ).  She was asked to indicate by marked box whether the Veteran now had or had ever been diagnosed with a respiratory condition.  She marked "Yes" and, accordingly, was asked to indicate by marked box the Veteran's condition, checking all applicable conditions.  She marked that he had asthma, diagnosed at age 10; however, she did not mark the box for chronic bronchitis.  She also did not list any other diagnoses, despite being asked to do so.  In another section of the examination report, the examiner was asked to indicate by marked box all pulmonary conditions exhibited by the Veteran.  She marked only asthma, and did not list any "other pulmonary conditions" despite being provided the opportunity to do so.  She later noted that the Veteran did not have multiple respiratory conditions.  The examiner reviewed the results of a March 2012 PFT and opined that the results suggested restrictive ventilatory defect most probably related to abdominal obesity.  After reviewing a PFT performed in September 2013, the examiner stated that there was no change in her opinion.  

The August 2013 VA examination report is highly probative regarding the question of whether the Veteran has had a diagnosis of bronchitis during the pendency of the appeal.  

While the February 2011 private treatment record does mention bronchitis, the basis for this diagnosis is not stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The Court has declined to adopt a "treating physician rule" that would afford greater weight to the opinion of the Veteran's treating physician over the opinion of a VA or other physician. See, e.g., Winsett v. West, 11 Vet. App. 420 (1998), citing Guerrieri v. Brown, 4 Vet. App. at 473.  

Significantly, the February 2011 treatment record was of record and, therefore, considered by the August 2013 VA examiner who found that the Veteran did not have any respiratory condition other than asthma and specifically neglected to mark that he had ever been diagnosed with chronic bronchitis.  Accordingly, the Board assigns more weight to the August 2013 VA examiner's opinion, that the Veteran has not been diagnosed with a respiratory condition other than asthma.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran is competent to describe respiratory problems during and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  

However, as a layperson the Veteran is not competent to report that his respiratory problems are manifestations of bronchitis, as this is a complex medical question.  Therefore, to the extent the Veteran has asserted that he has bronchitis related to service, the Board finds such assertions to be of little probative value, especially in relation to the August 2013 VA examiner's finding that asthma is the Veteran's only respiratory condition.  The Veteran's contentions are outweighed by the medical evidence of record, specifically the August 2013 VA examination report.  

As the preponderance of the evidence is against a finding that the Veteran has had bronchitis during the pendency of his claim, the claim is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bronchitis is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


